       Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 1 of 26



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and
                            )
next of kin of NATHAN GRAVES,
                            )
                 Plaintiff, )
v.                          )           Case No. CIV-19-60-SLP
                            )
PENNSYLVANIA MANUFACTURERS’ )
INDEMNITY CO. & AMERICAN    )
CLAIMS MANAGEMENT, INC.,    )
                            )
            Defendant.      )




                         PLAINTIFF’S PROPOSED
                          JURY INSTRUCTIONS




                                        Howard K. Berry, III, OBA #754
                                        The Berry Law Firm
                                        P.O. Box 892516
                                        Oklahoma City, OK 73189-2516
                                        Phone: 405-524-1040
                                        Fax: 405-524-0108
                                        E-mail: hkb3@coxinet.net
                                        Attorney for Plaintiff


September ____, 2019
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 2 of 26



                                 Instruction No. ______

   CAUSE OF ACTION MAY BE BROUGHT BY WIDOW OR NEXT OF KIN

       Oklahoma Law provides that if no personal representative has been appointed as a

result of the death of an Oklahoma resident, an action to collect for the damages suffered

by the family of the deceased may be brought by the widow of the deceased. No personal

representative is required.




       12 O.S. § 1054
 Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 3 of 26



                          Instruction No. _____

       DAMAGES RECOVERABLE IN CAUSE OF ACTION
          BROUGHT BY WIDOW OR NEXT OF KIN

Under Oklahoma Law, the damages recoverable for wrongful death are as follows:

      1. Medical and burial expenses;

      2. The loss of consortium and the grief of the surviving spouse;

      3. The mental pain and anguish suffered by the decedent;

      4. The pecuniary loss to the survivors of the deceased based upon age,
         occupation, earning capacity, health habits, probably duration of his life;

      5. The grief and loss of companionship of the children of the deceased;
         and

      6. The grief and loss of companionship of the parents of the deceased.




12 O.S. § 1053
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 4 of 26




                                  Instruction No. ______

        BURDEN OF PROOF – GREATER WEIGHT OF THE EVIDENCE

              In a civil lawsuit, such as this one, the law provides which party is to prove
certain things to you. This is called "Burden of Proof."

       When I say that a party has the burden of proof on any proposition by the greater
weight of the evidence, or use the expression "if you find," or "if you decide", I mean you
must be persuaded, considering all the evidence in the case, that the proposition on which
such party has the burden of proof is more probably true than not true. The greater
weight of the evidence does not mean the greater number of witnesses testifying to a fact,
but means what seems to you more convincing and more probably true.

       A party who seeks to recover on a claim, or a party who raises an affirmative
defense has the burden to prove all the elements of the claim or defense. In deciding
whether a party has met the burden of proof, you are to take into account all the evidence,
whether offered by that party or any other party.




Instruction 3.1
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 5 of 26




                                Instruction No. ______


              BURDEN OF PROOF- CLEAR AND CONVINCING EVIDENCE

      When I say that a party has the burden of proving any proposition by clear and
convincing evidence, I mean that you must be persuaded, considering all the evidence in
the case, that the proposition on which the party has this burden of proof is highly
probable and free from serious doubt.




Instruction 3.2
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 6 of 26



                                  Instruction No. ______


               DETERMINING CREDIBILITY [BELIEVABILITY] OF WITNESS

       You are the sole judges of the believability of each witness and the value to be
given the testimony of each. You should take into consideration the witness's means of
knowledge, strength of memory and opportunities for observation. Also consider the
reasonableness and consistency or inconsistency of the testimony.

       You should also consider the bias, prejudice, or interest, if any, the witness may
have in the outcome of the trial, the conduct of the witness upon the witness stand, and all
other facts and circumstances that affect the believability of the witness.




Instruction 3.13
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 7 of 26



                                Instruction No. ______

 VERDICT FORM, FOR PLAINTIFF, PUNITIVE DAMAGES (FIRST STAGE)
             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and
                            )
next of kin of NATHAN GRAVES,
                            )
                 Plaintiff, )
v.                          )                  Case No. CIV-19-60-SLP
                            )
PENNSYLVANIA MANUFACTURERS’ )
INDEMNITY CO. & AMERICAN    )
CLAIMS MANAGEMENT, INC.,    )
                            )
            Defendant.      )

                                  VERDICT FORM
       We, the jury, empaneled and sworn in the above entitled cause, do, upon our
oaths, find in favor of the Plaintiff, Janet Graves as follows:
1. The dollar amount of her actual damages is the sum of $ _______________.
[2. We do ___ do not ___ (Check One) find by clear and convincing evidence that the
Defendant, PMIC and/or ACM, recklessly disregarded its duty to deal fairly and act in
good faith with its insured.
[3. We do ___ do not ___ (Check One) find by clear and convincing evidence that the
Defendant, PMIC and/or ACM, intentionally and with malice breached its duty to deal
fairly and act in good faith with its insured.

      ___________________________              __________________________
      ___________________________              __________________________
      ___________________________              __________________________
      ___________________________              __________________________
      ___________________________              __________________________
      ___________________________              __________________________

Instruction No. 22.6
         Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 8 of 26



                                   Instruction No.______

             EXEMPLARY OR PUNITIVE DAMAGES – FIRST STAGE

       If you find in favor of Plaintiff Janet Graves, and grant her actual damages, then

you must also find by separate verdict, whether Defendants have recklessly disregarded

its duty to deal fairly and act in good faith with its insured, Plaintiff Janet Graves. And/or

intentionally and with malice breached its duty to deal fairly and act in good faith with its

insured, Plaintiff Janet Graves.


       Plaintiff Janet Graves has the burden of proving this by clear and convincing
evidence. By that I mean that you must be persuaded, considering all the evidence in the
case, that the proposition on which the party has this burden of proof is highly probable
and free from serious doubt.

       Defendants recklessly disregarded its duty to deal fairly and act in good faith with
its insured if Defendants were either award, or did not care, that there was a substantial
and unnecessary risk that its conduct would cause serious injury to Plaintiff. In order for
Defendants to have recklessly disregarded its duty to deal fairly and act in good faith with
its insured, its conduct must have been unreasonable under the circumstances, and also
there must have been a high probability that the conduct would cause serious harm to
Plaintiff.

       Malice involves either hatred, spite, or ill-will, or else the doing of a wrongful act
intentionally without just cause or excuse.       If you find that Defendants recklessly
disregarded its duty to deal fairly and act in good faith with its insured or intentionally
and with malice breached its duty to deal fairly and act in good faith with its insured, you
may award punitive damages against Defendants in a later part of this trial. If you find
that Defendants did not recklessly disregard its duty to deal fairly and act in good faith
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 9 of 26




with its insured or intentionally and with malice breached its duty to deal fairly and act in
good faith with its insured, you may not award punitive damages against Defendants.




Instruction No. 22.5
          Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 10 of 26



                                    Instruction No. ______

             EXEMPLARY OR PUNITIVE DAMAGES - SECOND STAGE


          Ladies and Gentlemen of the jury, you have found in favor of the Plaintiff Janet

Graves and granted her actual damages, and you have also found by a separate verdict

that the Defendant(s) have acted with reckless disregarded its duty to deal fairly and act

in good faith with its insured, Plaintiff Janet Graves and/or acted intentionally and with

malice breached its duty to deal fairly and act in good faith with its insured, Plaintiff

Janet Graves.

          You may now, in addition to actual damages, grant the Plaintiff punitive damages

in such sum as you reasonably believe will punish Defendants and be an example to

others.

          Punitive damages are not to be considered as compensation to Plaintiff Janet

Graves, but as punishment to Defendant(s), and as an example to others to deter them

from like conduct. The law does not require you to award punitive damages, and if you

do so, you must use sound reason in setting the amount. You should be aware that the

purpose of punitive damages is to punish and not to destroy a defendant.

[You may consider evidence of actual harm to others in determining the seriousness

of the hazard to the public, and thus whether the conduct that harmed the Plaintiff

was particularly reprehensible or bad. Conduct that risks harm to many may be

more reprehensible than conduct that risks harm to only a few. However, you may

not use punitive damages to punish Defendant(s) PMIC/ACM directly on account of
       Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 11 of 26



harms that Defendant(s) PMIC/ACM may have caused to others.] In determining the

amount of punitive damages, you may consider the following factors:

1. The seriousness of the hazard to the public arising from Defendant(s) misconduct;

2. The profitability of the misconduct to Defendant(s);

3. How long the conduct lasted and whether it is likely to continue;

4. Whether there were attempts to conceal the misconduct;

5. How aware Defendant(s) was of the conduct and its consequences and how aware

Defendant(s) was of the hazard and of its excessiveness;

6. The attitude and conduct of Defendant(s) upon finding out about

the misconduct/hazard;

7. The financial condition of Defendant(s);

8. (If the defendant is a corporation or other entity) The number and level of

employees involved in causing or concealing the misconduct.

In no event should the punitive damages exceed the greater of: (Select One)

[$100,000.00 or the amount of actual damages you have previously awarded].

                                           OR

[$500,000.00, or twice the amount of actual damages you have previously awarded,

or the increased financial benefit derived by the defendant as a direct result of the

conduct causing the injury to the plaintiff and other persons or entities].

Instruction No. 22.7
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 12 of 26



                                  Instruction No. ______

     VERDICT FORM, FOR PLAINTIFF, PUNITIVE DAMAGES, SECOND STAGE
             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and
                            )
next of kin of NATHAN GRAVES,
                            )
                 Plaintiff, )
v.                          )                     Case No. CIV-19-60-SLP
                            )
PENNSYLVANIA MANUFACTURERS’ )
INDEMNITY CO. & AMERICAN    )
CLAIMS MANAGEMENT, INC.,    )
                            )
            Defendant.      )

           VERDICT FORM- PUNITIVE DAMAGES, SECOND STAGE
       We, the jury, empaneled and sworn in the above entitled cause, do, upon our

oaths, find in favor of the Plaintiff, Janet Graves, and fix the dollar amount of punitive

damages in the sum of $ ______________.

       ___________________________                __________________________
       ___________________________                __________________________
       ___________________________                __________________________
       ___________________________                __________________________
       ___________________________                __________________________
       ___________________________                __________________________




Instruction No. 5.10
       Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 13 of 26



                                 Instruction No. ______

    PRINCIPAL AND AGENT OR EMPLOYER AND EMPLOYEE- ONLY
PRINCIPAL OR EMPLOYER SUED- NO ISSUE AS TO RELATIONSHIP- ACTS
   OF AGENT OR EMPLOYEE AS ACTS OF PRINCIPAL OR EMPLOYER

      Terry Leikam, Dave Matthiessen, Daniel Gomez and everyone that worked in the

Graves Claim File were the Agents/Employees of Pennsylvania Manufacturers Indemnity

Company and/or American Claims Management, at and before the time of this

occurrence. Therefore, an act or omission of Terry Leikam, Dave Matthiessen, Daniel

Gomez and everyone that worked in the Graves Claim File was acting within the scope of

their authority and/or employment at the time was in law the act or omission of

Pennsylvania Manufacturers Indemnity Company and/or American Claims Management.




Instruction No. 7.2
       Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 14 of 26



                                 Instruction No. ______


         ACT OF CORPORATE OFFICER OR EMPLOYEE AS ACT OF
                         CORPORATION


       Pennsylvania Manufacturers Indemnity Company and/or American Claims

Management is a corporation and can act only through its officers and employees. Any

act or omission of an officer or employee while acting within the scope of his or her

employment/authority is the act or omission of Pennsylvania Manufacturers Indemnity

Company and/or American Claims Management.




Instruction No. 7.7
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 15 of 26



                                  Instruction No. ______


           INTENTIONALLY AND WILLFUL DISREGARD- DEFINED


       Pennsylvania Manufacturers Indemnity Company and/or American Claims

Management intentionally caused emotional distress to Janet Graves if it desired to cause

such distress or knew that such distress was substantially certain to result from its

conduct.

       Pennsylvania Manufacturers Indemnity Company and/or American Claims

Management recklessly caused emotional distress to Plaintiff Janet Graves if it knew

there was a substantial probability that emotional distress to Janet Graves would result

from its conduct, and it deliberately disregarded that probability.




Instruction No. 20.2
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 16 of 26



                                  Instruction No. ______


          EMOTIONAL DISTRESS OR PAIN OR ANGUISH- DEFINED


       The term "emotional distress" means mental distress, mental pain and suffering, or

mental anguish. It includes all highly unpleasant mental reactions, such as fright, horror,

grief, humiliation, embarrassment, anger, chagrin, disappointment, and worry.




Instruction No. 20.3
       Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 17 of 26



                                Instruction No. ______


    INSURANCE COMPANY'S OBLIGATION OF GOOD FAITH AND FAIR
                          DEALING


      An insurance company has a duty to deal fairly and act in good faith with its

insureds.




Instruction No. 22.1
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 18 of 26



                                  Instruction No. ______

   BAD FAITH- FIRST PARTY INSURANCE- FAILURE TO PAY CLAIM OF
                             INSURED
       Plaintiff Janet Graves claims that PMIC violated its duty of good faith and fair

dealing by unreasonably, and in bad faith, refusing to pay Ms. Graves the proper amount

for a valid claim under the insurance policy. In order for Plaintiff Janet Graves to recover

damages in this case, she must show by the greater weight of the evidence that:

              1. PMIC was required under the insurance policy to pay Plaintiff Janet
              Graves's claim;
              2. The Insurer, PMIC’s refusal to pay the claim in full was unreasonable
              under the circumstances, because a.) it did not perform a proper
              investigation, b.) it did not evaluate the results of the investigation properly,
              c.) it had no reasonable basis for the refusal, or d.) the amount it offered to
              satisfy the claim was unreasonably low;
              3. The Insurer, PMIC, did not deal fairly and in good faith with Plaintiff
              Janet Graves; and
              4. The violation by The Insurer, PMIC, of its duty of good faith and fair
              dealing was the direct cause of the injury sustained by Plaintiff Janet
              Graves.
       You are further instructed that when presented with a claim by its insured, an

insurer must conduct an investigation reasonably appropriate under the circumstances.

The decisive question is whether the insurer had a good faith belief, at the time its

performance was requested, that it had a justifiable reason for withholding payment under

the policy. The knowledge and belief of the insurer during the time period the claim was

being reviewed is the focus of a bad faith claim.

Instruction No. 22.2 (Modified)
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 19 of 26



                                 BAD FAITH- DAMAGES


       If you find that the Insurer, Pennsylvania Manufacturer’s Indemnity Company

violated its duty of good faith and fair dealing, you must fix the amount of their insured,

Plaintiff Janet Graves' damages. This is the amount of money that will compensate her

for any loss she suffered as a result of the Insurer's 1) failure to pay Plaintiff Janet Graves'

claim in a timely manner.

       In fixing the amount you will award Plaintiff Janet Graves, you may consider the

following elements:

              1. Financial losses;
              2. Embarrassment and loss of reputation; and
              3. Mental pain and suffering.




Instruction No. 22.4
 Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 20 of 26



                           Instruction No. ______

YOU ARE INSTRUCTED THAT THE LAW OF OKLAHOMA IS THAT:

 1. A duty to timely and properly investigate an insurance claim is intrinsic to an

    insurer’s contractual duty to timely pay a valid claim.

 2. As between the insurer and its insured, UM insurance is primary coverage.

 3. The insured is entitled to swift payment and in the absence of a reasonable

    dispute as to the coverage or the amount of damages, the UM insurer may not

    withhold payment to its insured on the sole basis that liability insurance has not

    been exhausted.

 4. Uninsured motorist coverage is primary, meaning that an insured motorist

    carrier is liable for the entire amount of its insured’s loss from the first dollar

    up to the Um policy limits without regard to the presence of any other

    insurance.

    Burch v. Allstate Insurance Company, 977 P.2d 1057 (Okla. 1998); Mustain v.

    United States FID. GUAR. Co., 925 P.2d 533 (Okla. 1996);

    Brown v. Patel, 157 P.3d 117 (Okla. 2007);

    McCorkle v. Great Atlantic Insurance Co., 637 P.2d 583;

    Dennis v. Progressive Northern Insurance Company, CIV-17-182-SLP; (3-23-

    18)
Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 21 of 26



                            Instruction No. ____
                 YOU ARE ALSO INSTRUCTED THAT:

1. An uninsured motorist carrier is directly and primarily liable to its insured for

   the entire loss to be indemnified. It must seek recovery of paid indemnity

   through an exercise of its right to subrogation.

   Burch v. Allstate Insurance Company, 977 P.2d 1057 (Okla. 1998);

2. A UM carrier must promptly investigate, place a value on the damage claim

   and pay benefits without regard to whether liability benefits have been paid.

   Burch v. Allstate Insurance Company, 977 P.2d 1057 (Okla. 1998);

   Buzzard v. Farmers, 824 P.2d 1105, 1991 OK 127

3. If the claim exceeds the amount available under the liability policy, an

   underinsured motorist carrier must take prompt action to determine what

   payment is due and may not delay the payment of benefits until exhaustion of

   liability limits.

   Buzzard v. Farmers, 824 P.2d 1105, 1991 OK 127

4. The under insurer may not safely await settlement between the liability insurer

   and the insured.      Instead, the insurer must go about the business of

   investigating and evaluating the claim. An insurer is readily equipped to make

   such a determination and assign a dollar value to the claim.

   Buzzard v. Farmers, 824 P.2d 1105, 1991 OK 127

5. If the uninsured carrier does not conduct an investigation, or after investigation

   determines that the likely worth of the claim exceeds the liability limits,
Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 22 of 26



   prompt payment must be offered

   Buzzard v. Farmers, 824 P.2d 1105, 1991 OK 127

6. An insurer cannot avoid liability for breach of the duty of good faith and fair

   dealing by delegating its responsibility to an independent contractor such a 3rd

   party adjusting firm or an attorney.

   Timmons v. Royal Globe, 713 P.2d 589, 1985 OK 76

7. A UM claim must be paid promptly unless the insurer has a reasonable belief

   that the claim is legally or factually insufficient.

   Buzzard v. Farmers, 824 P.2d 1105, 1991 OK 127
        Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 23 of 26



                                    Instruction No. ____

                           DIRECT CAUSE – DEFINITION

       Direct cause means a cause which, in a natural and continuous sequence, produces

injury and without which the injury would not have happened. For negligence to be a

direct cause it is necessary that some injury to a person in Plaintiff Janet Graves’ situation

must have been a reasonably foreseeable result of negligence.




Instruction No. 9.6
           Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 24 of 26



DIRECT AND INDIRECT [CIRCUMSTANTIAL] EVIDENCE – DEFINED – USE

       “Direct evidence” is the testimony of a person who asserts actual, personal

knowledge of a fact, such as the testimony of an eyewitness. “Direct evidence” may also

be an exhibit such as a photograph which demonstrates the existence of a fact. It is proof

which points immediately to a question at issue and which proves the existence of a fact

without inference or presumption.

       “Circumstantial evidence” is the proof of facts or circumstances which gives rise

to a reasonable inference of other connected facts.

       The law makes no distinction between the weight to be given to either direct or

circumstantial evidence together with all the other evidence in the case in arriving at your

verdict.




Instruction No. 3.25
Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 25 of 26



                                  Respectfully submitted,

                                                                   _____
                                  Howard K. Berry, III, OBA #754
                                  The Berry Law Firm
                                  P.O. Box 892516
                                  Oklahoma City, OK 73189-2516
                                  Phone: 405-524-1040
                                  Fax: 405-524-0108
                                  E-mail: hkb3@coxinet.net
                                  Attorney for Plaintiff
       Case 5:19-cv-00060-SLP Document 35 Filed 10/01/19 Page 26 of 26



                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this ______ day of _______________,
2019, the foregoing document was filed with the Clerk of Court using the courts’
CM/ECF system and that, based on the records currently on file, the Clerk of Court will
transmit Notice of Electronic Filing o the following ECF registrants:


                    Daniel E. Gomez

                    V. Ronald Frangione



                                        s/Howard K. Berry, III
                                        Howard K. Berry, III
